DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The allowed claims 6 and 14 incorporate into the independent claims 1, 8 respectively (claims 6 and 14 have been cancelled now) and incorporate into the independent claim 17.  Therefore, claims 1, 8 and 17 are allowed.

Claims 4, 6, 11, 14 and 20 are cancelled.  
Claims 1-3, 5, 7-10, 12-13 and 15-19 are pending.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12-13 and 15-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8 and 17 are allowed since there is no prior teaches the liquid crystal display panel, wherein the pixel electrode layer includes 
shading electrodes and transparent electrodes, 
the shading electrodes cover the spacing areas; and the shading electrodes are electrically connected to the transparent electrodes through vias, and 
wherein the color filter substrate comprises a black matrix, 
wherein 
the black matrix includes first boundary lines, the first boundary lines are located at sides of the black matrix close to the transparent electrodes, 
the common electrode lines comprise second boundary lines, and the second boundary lines are located at sides of the common electrode lines close to the gate electrodes; and 
in the direction horizontal to the plane where the array substrate is located, distances from the first boundary lines (of the black matrix) to the gate electrodes are not less than (equal or greater than) distances from the second boundary lines (of the common electrode lines) to the gate electrodes.
the transparent electrodes comprise main pixel electrodes and sub-pixel electrodes, and the main pixel electrodes and the sub-pixel electrodes are spaced apart; and 
the shading electrodes include first shading electrodes and second shading electrodes, the first shading electrodes are electrically connected to the main pixel electrodes, and the second shading electrodes are electrically connected to the sub-pixel electrodes.

Claims 2-3, 5, 9-10, 12-13, 15-16 and 18-19 are allowed since they depend on the allowed claims 1, 8 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871